DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 69, 71, 73-75, 77-79, 81, 83-86 and 88 are rejected under 35 U.S.C. 103 as being un-patentable over SEIKO EPSON CORPORATION European Patent Application No. :( EP 1 688 757 A2) hereinafter referred as SEIKO, in view of Cardoso de Moura   et al US Application Patent No.:( US 2017/0332208 A1) hereinafter referred as Cardoso de Moura.
For claim 69, SEIKO teaches a method, comprising: receiving at an apparatus from each of at least three remote base stations transmitted data comprising a portion indicating the geographic position and a transmission time of a reference signal or data of each respective base station of the at least three remote base stations (paragraphs [0013] and [0016], lines 1-6); and 
determining the geographic position of the apparatus with respect to each of the at least three remote base stations based on calculating distances between the geographic position of the apparatus with respect to each of the at least three remote base stations (paragraph [0108], lines 1-12 discloses the distances from the base stations (satellites) to the mobile terminal 50),(paragraph [0129], lines 1-3) and (paragraph [0132], lines 1-6 disclosing the  calculation of the position of the terminal 50), 
wherein the calculating is using respective time delays (The time taken to transmit a packet from the host to the transmission medium) between the transmission time and a reception time of the reference signal or data  (paragraph [0118], lines 11-15 ) and (paragraph [0126], lines 1-6). However, SEIKO disclose all the subject matter of the claimed invention with the exemption of the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as recited in claim 69.
Cardoso de Moura  from the same or analogous art teaches the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations (paragraph [0162], lines 1-27), and  wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations (paragraph [0161], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as taught by Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO.   
The intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations can be modify/implemented by combining the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO. As disclosed in Cardoso de Moura , the motivation for the combination would be to  use the intersection of the calculated distances between the geographic position of the apparatus and each of the at least three remote base stations  that will help the device  to be tracked more efficiently with much more precision.
For claim 71, SEIKO teaches the method, wherein the geographic position of each respective base station is received in a radio frame or sub-frame or commonly agreed reference symbol of repetitive nature (ST5  Figure 8 )(paragraphs [0075] and  [0154], lines 28-37).  
For claim 73, SEIKO teaches the method, wherein the transmission time indicates the physical transmission time of said portion from the respective base station (paragraph [0109], [0122]- [0125], lines 1-4).  
For claim 74, SEIKO teaches the method, wherein the physical transmission time is determined based on an absolute reference time at the respective base station modified by a delay time to account for processing at the respective base station (paragraph [0118], lines 28-37).  
For claim 75, SEIKO teaches the method, wherein the reception time of the transmitted data indicates the physical reception time at the apparatus (paragraph [0009], lines 14-24).  
For claim 77, SEIKO teaches the method, wherein the transmitted data is received from a broadcast signal issued by the respective base stations (paragraph [0121], lines 1-4) and (paragraph [0129], lines 1-5). 
For claim 78, SEIKO teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing a method, comprising:
 receiving at an apparatus from each of at least three remote base stations transmitted data comprising a portion indicating the geographic position and a transmission time of a reference signal or data of each respective base station of the at least three remote base stations (paragraphs [0013] and [0016], lines 1-6); and 
determining the geographic position of the apparatus with respect to each of the at least three remote base stations based on calculating distances between the geographic position of the apparatus with respect to each of the at least three remote base stations (paragraph [0108], lines 1-12 discloses the distances from the base stations (satellites) to the mobile terminal 50),(paragraph [0129], lines 1-3) and (paragraph [0132], lines 1-6 disclosing the  calculation of the position of the terminal 50), 
wherein the calculating is using respective time delays (The time taken to transmit a packet from the host to the transmission medium) between the transmission time and a reception time of the reference signal or data  (paragraph [0118], lines 11-15 ) and (paragraph [0126], lines 1-6). However, SEIKO disclose all the subject matter of the claimed invention with the exemption of the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as recited in claim 78.
Cardoso de Moura  from the same or analogous art teaches the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations (paragraph [0162], lines 1-27), and  wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations (paragraph [0161], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as taught by Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO.   
The intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations can be modify/implemented by combining the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO. As disclosed in Cardoso de Moura , the motivation for the combination would be to  use the intersection of the calculated distances between the geographic position of the apparatus and each of the at least three remote base stations  that will help the device  to be tracked more efficiently with much more precision.
For claim 79, SEIKO teaches an apparatus comprising:
 at least one processor; and 
at least one non-transitory memory storing instructions that  when executed by the at least one processor, causes the apparatus:
 to receiving at an apparatus from each of at least three remote base stations transmitted data comprising a portion indicating the geographic position and a transmission time of a reference signal or data of each respective base station of the at least three remote base stations (paragraphs [0013] and [0016], lines 1-6); and 
 to determining the geographic position of the apparatus with respect to each of the at least three remote base stations based on calculating distances between the geographic position of the apparatus with respect to each of the at least three remote base stations (paragraph [0108], lines 1-12 discloses the distances from the base stations (satellites) to the mobile terminal 50),(paragraph [0129], lines 1-3) and (paragraph [0132], lines 1-6 disclosing the  calculation of the position of the terminal 50), 
wherein the calculating is using respective time delays (The time taken to transmit a packet from the host to the transmission medium) between the transmission time and a reception time of the reference signal or data  (paragraph [0118], lines 11-15 ) and (paragraph [0126], lines 1-6). However, SEIKO disclose all the subject matter of the claimed invention with the exemption of the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as recited in claim 79.
Cardoso de Moura  from the same or analogous art teaches the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations (paragraph [0162], lines 1-27), and  wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations (paragraph [0161], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations as taught by Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO.   
The intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations can be modify/implemented by combining the intersection of said calculated distances between the geographic position of the apparatus and each of the at least three remote base stations and wherein the geographic position of each of the at least three remote base stations refers to the position of one or more antennas on or associated with a respective base station of the at least three remote base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Cardoso de Moura into the positioning system of an intercommunication base station of SEIKO. As disclosed in Cardoso de Moura , the motivation for the combination would be to  use the intersection of the calculated distances between the geographic position of the apparatus and each of the at least three remote base stations  that will help the device  to be tracked more efficiently with much more precision.
For claim 81, SEIKO teaches the apparatus, further configured to receive the geographic position of each respective base station in a radio frame or sub-frame or commonly agreed reference symbol of repetitive nature (st5  Figure 8 )(paragraphs [0075] and  [0154], lines 28-37).  
For claim 83, SEIKO teaches the apparatus, wherein the transmission time indicates the physical transmission time of said reference signal or data from the respective base station (paragraph [0109], [0122]- [0125], lines 1-4). 
For claim 84, SEIKO teaches the apparatus, wherein the physical transmission time is determined based on an absolute reference time at the base station modified by a delay time to account for processing at the respective base station (paragraph [0118], lines 28-37).  
For claim 85, SEIKO teaches the apparatus, wherein the reception time of the transmitted data indicates the physical reception time at the apparatus (paragraph [0009], lines 14-24). 
For claim 86, SEIKO teaches the apparatus, wherein the physical reception time is determined based on an absolute reference time at the user equipment modified by a delay time to account for processing at the apparatus (paragraph [0009], lines 24-45).
For claim 88, SEIKO teaches the apparatus, wherein the at least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data from a broadcast signal issued by the respective base stations (paragraphs [0008] and [0121], lines 1-4) and (paragraph [0129], lines 1-5). 
Claims 72, 76, 82 and 87 are rejected under 35 U.S.C. 103 as being un-patentable over SEIKO EPSON CORPORATION European Patent Application No. :( EP 1 688 757 A2) hereinafter referred as SEIKO, in view of Cardoso de Moura   et al US Application Patent No.:( US 2017/0332208 A1) hereinafter referred as Cardoso de Moura  , in further view of Chatterjee et al US Application Patent No.:( US 2013/0272170 A1) hereinafter referred as Chatterjee.
For claims 72 and 82, SEIKO disclose all the subject matter of the claimed invention with the exemption of the radio frame or sub-frame is one of a LTE, 5G or subsequent-generation radio frame as recited in claims 72 and 82.
Chatterjee from the same or analogous art teaches the radio frame or sub-frame is one of LTE, 5G or subsequent-generation radio frame (paragraph [0030], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use radio frame or sub-frame is one of LTE, 5G or subsequent-generation radio frame as taught by Chatterjee into the positioning controlling device of SEIKO.   
The radio frame or sub-frame is one of  LTE, 5G or subsequent-generation radio frame can be modify/implemented by combining the radio frame or sub-frame is one of a LTE, 5G or subsequent-generation radio frame with the device. This process is implemented as a hardware solution or as firmware solutions of Chatterjee into the positioning controlling device of SEIKO. As disclosed in Chatterjee, the motivation for the combination would be to use the LTE generation that will allow the device to communicate more efficiently.
For claims 76, SEIKO disclose all the subject matter of the claimed invention with the exemption of the transmitted data is received in a System Information Block (SIB) as recited in claims 76.
Chatterjee from the same or analogous art teaches the transmitted data is received in a System Information Block (SIB) (paragraph [0032], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use transmitted data is received in a System Information Block (SIB) as taught by Chatterjee into the positioning controlling device of SEIKO.  
The transmitted data is received in a System Information Block (SIB) can be modify/implemented by combining the transmitted data is received in a System Information Block (SIB) with the device. This process is implemented as a hardware solution or as firmware solutions of Chatterjee into the positioning controlling device of SEIKO. As disclosed in Chatterjee, the motivation for the combination would be to use the system information block to allow to transfer information becoming the method/device  more efficiently for a better communication.
For claims 87, SEIKO disclose all the subject matter of the claimed invention with the exemption of the at 4S.N.: 17/253,809 Art Unit: 2642 least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data in a System Information Block as recited in claims 87.
Chatterjee from the same or analogous art teaches the at 4S.N.: 17/253,809 Art Unit: 2642 least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data in a System Information Block (paragraph [0032], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use  the  at 4S.N.: 17/253,809 Art Unit: 2642 least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data in a System Information Block as taught by Chatterjee into the positioning controlling device of SEIKO.  
The at 4S.N.: 17/253,809 Art Unit: 2642 least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data in a System Information Block can be modify/implemented by combining the at 4S.N.: 17/253,809 Art Unit: 2642 least one non-transitory memory including the computer program code is configured with the at least one processor to cause the apparatus to receive the transmitted data in a System Information Block with the device. This process is implemented as a hardware solution or as firmware solutions of Chatterjee into the positioning controlling device of SEIKO. As disclosed in Chatterjee, the motivation for the combination would be to use the system information block to allow to transfer information becoming the method/device  more efficiently for a better communication.
Allowable Subject Matter
Claims 70 and 80 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20160150376-A1
CHIOU; Tsung-Yu
US-20150256972-A1
Markhovsky; Felix
US-20140094188-A1
Kazmi; Muhammad Ali
US-20130130710-A1
Boyer; Pete A.
US-20130023285-A1
Markhovsky; Felix
US-20120276916-A1
Kazmi; Muhammad
US-20120270572-A1
Siomina; lana
US-20120208552-A1
Siomina; lana
US-20120184290-A1
Kazmi; Muhammad Ali
US-20120083278-A1
Kazmi; Muhammad Ali
US-20110117926-A1
Hwang; Chien-Hwa
US-20100081451-A1
Mueck; Markus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642